Citation Nr: 0027006	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-11 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, status post herniated nucleus pulposus of the 
lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
status post left wrist partial fusion.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to October 
1990.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted an increased 
evaluation to 20 percent for intervertebral disc syndrome, 
status post herniated nucleus pulposus of the lumbar spine, 
effective October 19, 1998, and continued the 10 percent 
evaluation for status post left wrist partial fusion.

In August 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1999, the Hearing Officer granted an increased 
evaluation to 40 percent for degenerative disc disease, 
status post herniated nucleus pulposus of the lumbar spine 
and denied a compensable evaluation for the status post left 
wrist partial fusion.

The veteran has not indicated satisfaction with this rating 
and thus, in accordance with precedence from the United 
States Court of Appeals for Veterans Claims (the Court), such 
a claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).






REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (the Board) or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has submitted a copy of the decision which shows 
he was granted Social Security Administration disability 
benefits in September 1996.  In the decision, the 
Administrative Law Judge stated the veteran's disability was 
severe back pain with radiculopathy, secondary to recurrent 
disc herniation at multiple levels of the lumbosacral spine.  
The Board finds that such records must be obtained, as they 
relate to the veteran's claim for an increased evaluation for 
degenerative disc disease, status post herniated nucleus 
pulposus of the lumbar spine.

The Board notes that following the issuance of a September 
1999 supplemental statement of the case, the veteran 
submitted additional evidence.  However, neither the veteran 
nor his representative has submitted a waiver that would 
allow the Board to review the new evidence without prior RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (1999); 
see also 38 C.F.R. § 19.37(a) (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain from the Social 
Security Administration the complete 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO should readjudicate the issues 
of entitlement to an increased evaluation 
for degenerative disc disease, status 
post herniated nucleus pulposus of the 
lumbar spine and entitlement to a 
compensable evaluation for status post 
left wrist partial fusion.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


